            Case 2:19-cv-00283-SAB                  ECF No. 40           filed 06/08/20    PageID.543 Page 1 of 1
AO 450 (Rev. 11/11) Judgment in a Civil Action


                                         UNITED STATES DISTRICT COURT
                                                                  for thH_                                              FILED IN THE
                                                                                                                    U.S. DISTRICT COURT
                                                     Eastern District of Washington                           EASTERN DISTRICT OF WASHINGTON

  ESTATE OF JOHN LEW BROWN, deceased, through
   Clinton L. Brown as the Administrator of his Estate,                                                        Jun 08, 2020
                                                                     )                                             SEAN F. MCAVOY, CLERK
                             Plaintiff                               )
                                v.                                   )        Civil Action No. 2:19-CV-00283-SAB
   FERRY COUNTY, PETER C. BRANDON, KARIN                             )
     HALL, and FERRY COUNTY SHERIFF RAY                              )
                 MAYCUMBER,

                            Defendant
                                             JUDGMENT IN A CIVIL ACTION
The court has ordered that (check one):

u the plaintiff (name)                                                                                        recover from the
defendant (name)                                                                                                 the amount of
                                                                            dollars ($              ), which includes prejudgment
interest at the rate of                   %, plus post judgment interest at the rate of            % per annum, along with costs.

u the plaintiff recover nothing, the action be dismissed on the merits, and the defendant (name)
                                 recover costs from the plaintiff (name)
                                          .

✔ other: Defendants’ Joint Motion for Summary Judgment. ECF 17, is GRANTED, in part.
u
              Judgment is entered for Defendants with respect to Plaintiff’s Fourteenth Amendment Due Process claim.
              The remaining state law claims are remanded to Lincoln County Superior Court.



This action was (check one):
u tried by a jury with Judge                                                                         presiding, and the jury has
rendered a verdict.

u tried by Judge                                                                          without a jury and the above decision
was reached.

✔
u decided by Judge                       STANLEY A. BASTIAN                                    on a motion for
      summary judgment.


Date: 6/8/2020                                                               CLERK OF COURT

                                                                             SEAN F. McAVOY

                                                                             s/ Tonia Ramirez
                                                                                           %\ Deputy Clerk

                                                                             Tonia Ramirez
